Title: To George Washington from Francis Willis, Jr., 1 November 1789
From: Willis, Francis Jr.
To: Washington, George


          gloster [Va.]
          May it please your ExcellencyNovr 1st 1789
          At the request of Colo. Henry I again trouble you on the subject of the Negroes he bought—he apprehends I did not state the situation of the Idiot he bought, as he could wish therefore inclosed you will please to receive his letter to me, & if you will please to honour me with your opinion on the matter I will instantanously proceed agreeable to it I am Sr yr Most Obedt hbl.Sert
          
            Francis Willis Jr.
          
        